 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1137 
In the House of Representatives, U. S., 
 
March 4, 2010 
 
RESOLUTION 
 
 
 
 That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 2847) making appropriations for the Departments of Commerce and Justice, and Science, and Related Agencies for the fiscal year ending September 30, 2010, and for other purposes, with the Senate amendment to the House amendment to the Senate amendment thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a motion offered by the chair of the Committee on Ways and Means or his designee that the House concur in the Senate amendment to the House amendment to the Senate amendment with the amendment printed in the report of the Committee on Rules accompanying this resolution. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for 1 hour equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means. The previous question shall be considered as ordered on the motion to final adoption without intervening motion.  
 
Lorraine C. Miller,Clerk. 
